Citation Nr: 1740023	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for status post lumbar laminectomy with residual scars.

3.  Entitlement to service connection for a stomach abnormality claimed as parasites, status post resection.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for erectile dysfunction as secondary to his service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1977.  He also has a previous period of active duty for training (ACDUTRA) with the Texas Army National Guard from February 1973 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, a review of his claims file does not show that any effort was ever made to obtain and associate any available SSA records to his VA claims file so they may be considered in this appeal.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

With respect to the Veteran's hearing loss claim, he was last afforded a VA examination in December 2012 to evaluate the severity of his disability.  Since then, the Veteran has testified at his Board hearing that his hearing has worsened.  Thus, as the record indicates a potential worsening of the Veteran's hearing since the last examination, and the last examination was more than four years ago, a new VA examination should be obtained on remand.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran maintains that medication he takes to treat his service-connected posttraumatic stress disorder (PTSD) has caused or aggravated his erectile dysfunction.  The Veteran has documented medical evidence showing he experiences erectile dysfunction.  Accordingly, remand is necessary in this case to provide the Veteran with a VA examination with medical opinion to address entitlement to service connection on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also testified at his Board hearing that he has experienced migraine headaches and symptoms of memory loss since an in-service incident in which a helicopter crashed near him while he was stationed at Fort Hood in Texas.  His claims file includes a newspaper article about the incident, and the Veteran has been awarded service connection for PTSD based on the in-service helicopter crash as the stressor incident.  On remand, he should be afforded a VA examination with opinions on these issues.  See McLendon, supra.

Finally, since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran testified at his Board hearing that he served 15 years with the Army National Guard.  On remand, efforts should be made to retrieve any outstanding records related to this service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.

3.  Take all appropriate action to obtain all of the Veteran's available National Guard records, including all service treatment and personnel records.  If this information is unavailable, this fact should be noted in the Veteran's claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  Copies of all pertinent records must be made available to the VA examiner for review.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner must specifically discuss any functional effect of the Veteran's hearing loss upon his occupational capacity and daily activities and should indicate if the functional effects of hearing loss have remained constant or have changed during the period on appeal.

5.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his erectile dysfunction.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction was caused by medication the Veteran takes to treat his service-connected PTSD?  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's erectile dysfunction was aggravated by medication the Veteran takes to treat his service-connected PTSD?  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his migraine headaches and memory loss.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed migraine headaches and memory loss.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed headache disorder had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition related to the Veteran's complaints of memory loss had its onset in or is otherwise related to active duty service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




